2015 IL App (2d) 150265
                                   No. 2-15-0265
                          Opinion filed December 23, 2015
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THOMAS SWOBODA,                        ) Appeal from the Circuit Court
                                       ) of Kane County.
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 14-MR-721
                                       )
THE BOARD OF TRUSTEES OF THE           )
VILLAGE OF SUGAR GROVE POLICE          )
PENSION FUND and THE VILLAGE OF        )
SUGAR GROVE,                           ) Honorable
                                       ) David R. Akemann,
      Defendants-Appellees.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
       Justices Hutchinson and Burke concurred in the judgment and opinion.

                                           OPINION

¶1     Plaintiff, Thomas Swoboda, appeals from an order of the circuit court of Kane County

affirming the decision of the Board of Trustees of the Village of Sugar Grove Police Pension

Fund (Board) denying plaintiff’s application for line-of-duty disability benefits and instead

awarding him nonduty benefits. We affirm.

¶2     Plaintiff filed his application on February 4, 2013, and the Board later granted the Village

of Sugar Grove (Village) leave to intervene in the proceedings. Evidence admitted at the hearing

on plaintiff’s application establishes that plaintiff joined the Sugar Grove police department

(Department) in 2005. On October 15, 2011, plaintiff participated in physical-fitness testing
2015 IL App (2d) 150265


conducted by the Department. Plaintiff testified that he learned about the testing “[e]ither by e-

mail from Chief Sauer or verbal.” Officer William Bruno supervised the testing.

¶3       As part of the testing, plaintiff performed a bench press. Asked how much weight he was

required to bench press, plaintiff responded, “It was a certain percentage of your weight. It was

probably 200-something, around there.” While performing the bench press, plaintiff felt a “pull

or strain” in his shoulder. Plaintiff was able to complete the testing. Later that day he felt as

though he had pulled a muscle in his shoulder. He sought treatment for his shoulder a few days

later.   Initially, a course of physical therapy was prescribed, but it did not result in any

improvement. Surgery and additional physical therapy resulted in only slight improvement. A

second surgical procedure produced no improvement, and plaintiff was unable to return to work

as a police officer.

¶4       Bruno testified that he administered the physical-fitness testing. According to Bruno, the

chief of police, Brad Sauer, told him to conduct the testing in the same manner that it had been

conducted the previous year. Exhibits admitted at the hearing include an e-mail concerning

fitness testing conducted in 2010. That e-mail indicated that all officers would be required to

participate in the testing pursuant to the collective bargaining agreement between the Village and

its officers and that the testing would consist of a 1.5-mile run, a 300-meter run, sit-ups, and a

“[b]ench press—75% of body weight up to a maximum of 175 pounds or 30 consecutive push

ups.” Asked whether participation in the testing was mandatory, Bruno responded:

                “I don’t know. I sent the e-mail out saying let me know when you can do it on

         this weekend. If they showed up, they showed up. If they didn’t show up, I had no idea

         what would happen.”




                                                -2-
2015 IL App (2d) 150265


¶5     Bruno recorded the results of the tests.       He turned the results over to Sauer, but,

according to Bruno, “what he did with it was a mystery.” Bruno testified that not every officer

passed the tests. Bruno had no idea what happened to the officers who did not. Asked if he was

aware of any civilian occupations with similar physical-fitness requirements, Bruno responded,

“No. I mean, besides the NFL where they have a physical before camp. That’s about it.”

¶6     Based on this evidence, the Board found that plaintiff was entitled only to a nonduty

disability pension. Plaintiff filed a timely complaint for administrative review and the trial court

affirmed the Board’s decision. This appeal followed.

¶7     On appeal from a judgment in an administrative-review proceeding, we review the

agency’s decision, not the trial court’s. Fedorski v. Board of Trustees of the Aurora Police

Pension Fund, 375 Ill. App. 3d 371, 372 (2007). As we noted in Fedorski:

       “The agency’s findings of fact will be upheld unless against the manifest weight of the

       evidence, but rulings of law are reviewed de novo.             [Citation.]   An administrative

       agency’s decision on a mixed question of fact and law will be upheld unless clearly

       erroneous. [Citation.] ‘A mixed question exists where the historical facts are admitted or

       established, the rule of law is undisputed, and the only issue is whether the facts satisfy

       the settled statutory standard.’ [Citation.]” Id. at 372-73.

¶8     As pertinent here, section 3-114.1(a) of the Illinois Pension Code (Code) (40 ILCS 5/3-

114.1(a) (West 2012)) provides:

       “If a police officer as the result of sickness, accident or injury incurred in or resulting

       from the performance of an act of duty, is found to be physically or mentally disabled for

       service in the police department, so as to render necessary his or her suspension or

       retirement from the police service, the police officer shall be entitled to a disability



                                               -3-
2015 IL App (2d) 150265


       retirement pension equal to *** 65% of the salary attached to the rank on the police force

       held by the officer at the date of suspension of duty or retirement ***.”

Under section 3-114.2 of the Code (40 ILCS 5/3-114.2 (West 2012)), a police officer who

becomes disabled as a result of any cause other than an act of duty is entitled to a pension equal

to 50% of the salary attached to the officer’s rank at the date of suspension of duty or retirement.

¶9     For purposes of section 3-114.1(a), the definition of “act of duty” set forth in section 5-

113 of the Code (40 ILCS 5/5-113 (West 2012)) applies. Robbins v. Board of Trustees of the

Carbondale Police Pension Fund, 177 Ill. 2d 533, 540-41 (1997). Section 5-113 provides, in

pertinent part, that an act of duty is “[a]ny act of police duty inherently involving special risk, not

ordinarily assumed by a citizen in the ordinary walks of life, imposed on a policeman by the

statutes of this State or by the ordinances or police regulations of the city in which this Article is

in effect or by a special assignment.” 40 ILCS 5/5-113 (West 2012). In accordance with section

5-113, the test for determining whether an act is an “act of duty” consists of two prongs: (1) the

act must inherently involve special risk “not ordinarily assumed by a citizen in the ordinary

walks of life” and (2) the act must be imposed by statute, ordinance, or police regulation. Id.

¶ 10   In its written decision, the Board concluded that plaintiff’s participation in the fitness

testing did not involve a special risk. The Board made no specific finding with respect to the

second prong—i.e. whether plaintiff was performing an act imposed by statute, ordinance, or

police regulation. Plaintiff notes that the collective bargaining agreement between the Village

and its officers gave the Department the authority to require fitness testing. In plaintiff’s view,

the second prong was satisfied inasmuch as the collective bargaining agreement was a “creature

of Illinois statute”—namely section 7 of the Illinois Public Labor Relations Act (5 ILCS 315/7

(West 2012)). The Village responds that that provision “simply imposes a ‘duty to bargain’ on a



                                                 -4-
2015 IL App (2d) 150265


public employer and the exclusive representative of public employees; it does not in any way

address the duties imposed on a police officer.” The Village further argues that the record shows

that plaintiff was injured when he attempted to bench press 200 pounds, even though, under the

test protocol, he would have been required to bench press only 75% of his body weight up to a

maximum of 175 pounds. Not long after plaintiff was injured, his weight was recorded at 220

pounds. At that weight, he would have been required to bench press 165 pounds to pass the test.

Plaintiff points to evidence in the record indicating that there was no bathroom scale available

when the bench-press test was conducted and that Bruno asked each officer how much he or she

weighed. That does not explain why plaintiff attempted to bench press 25 pounds more than was

necessary to pass the test. It is not clear from the record whether it was plaintiff’s decision to do

so or whether he did so at someone else’s behest.

¶ 11   We need not decide whether plaintiff was required to bench press 200 pounds (as

opposed to some lower weight). Nor need we decide whether, by virtue of the collective

bargaining agreement and the Illinois Public Labor Relations Act, participation in fitness testing

satisfies the second prong of the “act of duty” test. Because the bench-press test did not involve

“special risk, not ordinarily assumed by a citizen in the ordinary walks of life” (40 ILCS 5/5-113

(West 2012)), even if we were to resolve those questions in plaintiff’s favor, his attempt to

perform the test would not constitute an “act of duty.” 1

       1
           For its part, the Board contends that it found “as a matter of fact, [that] Plaintiff failed to

meet his burden to prove [that] he was injured while engaging in a mandatory test.” In actuality,

the Board made no such finding (either expressly or impliedly). Although the Board’s findings

of fact are entitled to deference, we cannot defer to a finding that was not made, particularly

where—as the Board concedes is the case here—the record contains evidence in support of an



                                                   -5-
2015 IL App (2d) 150265


¶ 12   In Johnson v. Retirement Board of the Policemen’s Annuity & Benefit Fund, 114 Ill. 2d
518, 521 (1986), our supreme court held that an activity need not be inherently dangerous to give

rise to a special risk. The Johnson court noted that “[p]olice officers assigned to duties that

involve protection of the public discharge those duties by performing acts which are similar to

those involved in many civilian occupations.” Id. In determining whether an officer is entitled

to a line-of-duty benefit, the “crux is the capacity in which the police officer is acting.” Id. at

522. What this means is that, although Johnson “preserves the requirement that an act of duty be

something involving a risk not shared by ordinary citizens” (Morgan v. Retirement Board of the

Policemen’s Annuity & Benefit Fund, 172 Ill. App. 3d 273, 276 (1988)), courts must look beyond

“the precise mechanism of injury” (Alm v. Lincolnshire Police Pension Board, 352 Ill. App. 3d
595, 599 (2004)) when determining whether an injured police officer was engaged in an act of

duty. Accordingly, “an officer performing duties involving special risks will be entitled to line-

of-duty benefits even if the immediate cause of injury is an act involving only an ordinary risk.”

Id.

¶ 13   In Johnson, a police officer assigned to direct traffic was summoned by a citizen for

assistance in connection with a traffic accident. The officer slipped and sustained a disabling

injury while crossing the street to respond. In holding that the officer was entitled to a line-of-

duty disability pension, the court reasoned that the officer “was discharging his sworn duties ***

by responding to the call of a citizen to investigate an accident.” Johnson, 114 Ill. 2d at 522.

While the precise mechanism of the injury (slipping while crossing the street) did not represent

any special risk of police work, it did not disqualify the officer from receiving line-of-duty

benefits for a disabling injury incurred while discharging a duty (investigating an accident) that

opposite finding.



                                               -6-
2015 IL App (2d) 150265


involved the protection of the public. Id. The court noted that “[t]here is no comparable civilian

occupation to that of a traffic patrolman responding to the call of a citizen.” Id. Similarly, in

Wagner v. Board of Trustees of the Police Pension Fund, 208 Ill. App. 3d 25 (1991), the court

held that an officer serving a notice to appear was performing a duty that involved a special risk

and was therefore entitled to a line-of-duty disability pension for a disabling injury that occurred

when his leg fell through a rotted plank on a porch. It did not matter that the precise mechanism

of the injury—walking on a porch—involved no special risk.

¶ 14   At the same time, it is abundantly clear that not every job-related activity is an act of

duty. For instance, clerical duties of police work do not involve a special risk, so an officer who

sustains disabling injuries while performing such duties is not entitled to a line-of-duty disability

pension. Morgan v. Retirement Board of the Policemen’s Annuity & Benefit Fund, 172 Ill. App.
3d 273 (1988). Similarly, in Fedorski we held that an officer performing the duties of an

evidence technician was acting in a capacity involving only an ordinary risk when the officer

suffered a disabling injury in a motor-vehicle accident while returning to the police station after

taking photographs of a crime suspect at the county jail.

¶ 15   In the case before us, the Board concluded as follows in its written decision:

       “Civilians routinely lift weights and exercise for work or personal reasons. The act of

       bench-pressing weights is not unique to police work. Many civilians lift weights on a

       regular basis. The risk of injury while lifting weights is not unique to police work.

       Civilians who work out share the same risk.”

Plaintiff contends, however, that “[t]he testimony of Officer Bruno confirmed that no civilian

occupations (other than professional sports) have similar physical requirements.” (Emphasis

added.) Plaintiff insists that the record shows that ordinary citizens do not “perform similar



                                                -7-
2015 IL App (2d) 150265


fitness tests which require a bench press of 75% of body weight.” (Emphasis added.) Thus, it is

plaintiff’s position that the salient inquiry is not whether civilians assume the risk of

weightlifting injuries, but whether they assume that risk in their occupations. Whether this view

is correct depends on the meaning of the phrase “ordinarily assumed by a citizen in the ordinary

walks of life” (40 ILCS 5/5-113 (West 2012)); an act involving such a risk is not an “act of duty”

under section 5-113. The interpretation of the pertinent statutory language presents a question of

law, subject to de novo review. See Davis Bancorp, Inc. v. Board of Review of the Department

of Employment Security, 393 Ill. App. 3d 135, 142 (2009).

¶ 16     As a matter of syntax, there are at least two ways to parse the phrase “ordinarily assumed

by a citizen in the ordinary walks of life.” First, “by a citizen” and “in the ordinary walks of life”

may be treated as separate prepositional phrases. 2 Second, “by a citizen in the ordinary walks of

life” may be treated as a single prepositional phrase containing the two aforesaid prepositional

phrases. The significance of the distinction is that, in the first case, “in the ordinary walks of

life” modifies “assumed,” whereas in the second case, “in the ordinary walks of life” modifies

“citizen.” Stated differently, in the first case “by a citizen” indicates by whom the risk is

assumed and “in the ordinary walks of life” pertains to the manner in which (i.e. how) the risk is

assumed. In the second case, the entire prepositional phrase “by a citizen in the ordinary walks

of life” indicates by whom the risk is assumed; how the risk is assumed is immaterial.

¶ 17     If the term “walks of life” referred purely to occupations, both cases might produce

reasonable interpretations. However, “walks of life” denotes both occupation and social class.

As plaintiff notes, the term “walk[s] of life” has been defined as “referring to different types of

         2
             The prepositional phrase “of life” is nested within the phrase “in the ordinary walks of

life.”



                                                  -8-
2015 IL App (2d) 150265


jobs and different levels of society.” Cambridge Dictionary, http://dictionary.cambridge.org/us/

dictionary/english/walk-of-life?a=british#translations (last visited Dec. 2, 2015). It is by no

means clear how the class aspect of the term “walks of life” corresponds to particular risks.

Thus, treating the phrase “by a citizen in the ordinary walks of life” as a single prepositional

phrase produces the more sensible interpretation of section 5-113. As applied to “citizens,” we

can readily comprehend what that phrase signifies: ordinary citizens from across the social

spectrum and from various occupations. If a particular risk is one that is ordinarily assumed by

such citizens, it is not a “special risk.” Citizens in ordinary walks of life engage in weightlifting.

Whether they do so occupationally or recreationally is of no moment. The risk of sustaining a

weightlifting injury is not a “special risk.”

¶ 18    Byrnes v. Retirement Board of Policemen’s Annuity & Benefit Fund of City of Chicago,

339 Ill. App. 55 (1949), supports our interpretation of section 5-113. In Byrnes, an off-duty

police officer and another individual were in a rowboat that overturned in Lake Michigan and

began to drift away from the shore. As the officer’s companion clung to the overturned boat, the

officer tried to swim to a breakwater for help. Before reaching the breakwater, the officer

drowned. The Byrnes court concluded that the officer’s death was not the result of an act of

duty. The act was not imposed on the officer by a statute, ordinance, or police department rule,

nor did it involve a “special risk.” Id. at 60. According to the court, “it was simply an act which

any ordinary man in an ordinary walk of life would have attempted to perform if he could swim.”

Id. Thus, in Byrnes, the salient inquiry was not whether the risk was associated with civilian

occupations (which do not ordinarily entail swimming from overturned rowboats) but whether it

was associated with civilian life generally.




                                                -9-
2015 IL App (2d) 150265


¶ 19   Alm also supports our analysis. In that case, this court held that an officer injured while

assigned to bicycle patrol was entitled to a line-of-duty disability pension. Notably, the majority

focused not merely on the fact that, in ordinary walks of life, riding a bicycle is a recreational

activity. Rather, the majority noted how bicycle patrol duty differed from recreational cycling:

       “While on patrol, plaintiff faced risks not ordinarily encountered by civilians. He was

       required to ride his bicycle at night over varying terrain, looking after his own personal

       safety while also remaining vigilant in the performance of his patrol duties. Plaintiff was

       also carrying a significant amount of additional weight. Under these conditions, risks

       include falls and collisions as well as dangerous encounters with unsavory elements of

       society. This particular duty has no clear counterpart in civilian life.” Alm, 352 Ill. App.
3d at 601.

In our view, this approach is sound as a matter of policy. Whether a risk encountered in civilian

life is occupational or nonoccupational has little bearing on whether it approximates the types of

dangers for which an officer should receive an increased disability benefit. 3 Thus, in prior cases

where line-of-duty disability pensions have been awarded, the officers were injured while

engaged in activities involving the protection of public safety. See Summers v. Retirement Board

       3
           We recognize that the Johnson court expressly mentioned only occupational risks of

civilian life when it held that an officer performing his duty to protect the public faces a “special

risk.” Johnson, 114 Ill. 2d at 522 (“There is no comparable civilian occupation to that of a traffic

patrolman responding to the call of a citizen.”). However, the court was simply illustrating the

distinction between the capacity in which an officer is acting and the specific act causing injury.

The court did not hold that ordinary nonoccupational risks that are commonly encountered in

civilian life somehow become “special risks” when encountered by a police officer.



                                               - 10 -
2015 IL App (2d) 150265


of the Policemen’s Annuity & Benefit Fund, 2013 IL App (1st) 121345, ¶ 44. Although the

definition of “act of duty” is not strictly limited to activities involving the protection of public

safety (id.), it is not so broad as to embrace physical-fitness activities in which individuals in

ordinary walks of life participate.

¶ 20   For the foregoing reasons, the judgment of the circuit court of Kane County is affirmed.

¶ 21   Affirmed.




                                               - 11 -